DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 2/3/2021.  Claims 2-21 are pending in this Office Action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments filed 1/12/2021 with respect to the double patenting  and 103 rejection have been considered and are moot in view of new ground of rejection.  
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   	
 	Claims 2,12 and 17 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1,11 and 16 respectively of US Patent 10,372,410 B2 hereinafter “410 patent”  and further in view of Dziuk.(US Patent Application Publication 2016/0103589 A1, hereinafter “Dziuk”). Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the instant application claims 2,12 and 17 are to be found in the claims 1,11 and 16 respectively of the 410 patent. Claims 1,11 and 16 respectively of the 410 patent fail to expressly teach  “wherein the playback shape is generated based on a transformation of the original shape of the cover art in its entirety, and wherein the playback shape associated with the cover art is blurred based on the transformation” of the amended claims 2,12,and 17. However, Dziuk teaches “wherein the playback shape is generated based on a transformation of the original shape of the cover art in its entirety, and wherein the playback shape associated with the cover art is blurred based on the transformation” (Dziuk par [0201] teaches a cover art can be blurred while it scales to fill the entire card element). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the transformation of the shape of Dziuk with the cover art of 410 patent to achieve the claimed invention. One would have been motivated to make such combination to enhance the display of the cover art. 
 	
Instant Application (16/509,144)
US Patent 10,372,410 B2

 
2. (Currently Amended) A computer-implemented method comprising: providing , by a computing system, a content item associated with cover art for presentation on a screen of a computing device associated with a user, wherein the cover art is associated with an original shape; 









Determining , by the computing system, a  playback shape associated with the cover art, wherein the playback shape is generated based on a transformation of the original shape of the cover art in its entirely; and wherein the playback shape associated with the cover art is blurred based on the transformation and
causing, by the computing system, the playback shape associated with the cover art to rotate while the content item is played through the computing device.


Claim 12

Claim 17

 presenting, by a computing 
system, an audio content item associated with cover art having a shape in a 
news feed to be displayed on a screen of a computing device associated with a 
user;  receiving, by the computing system, an input by the user for scrolling 
the news feed and the audio content item on the screen;  presenting, by the 
computing system, a pop out player in response to disappearance of the audio 
content item from the screen based on the scrolling, wherein the pop out player 

the pop out player displays a play/pause button;  presenting, by the computing 
system, a rotating playback shape on the screen in response to the user 
selecting the play/pause button, wherein the rotating playback shape includes a transformation of the shape of the cover art;  and transferring, by the 
computing system, in response to a reappearance of the audio content item, 
operation from the pop out player to the audio content item.



Claim 11
Claim 16




	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-10, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nurmi et al.(US Patent Application Publication2012/0290931  A1, hereinafter “Nurmi”)  and further in view of Dziuk.(US Patent Application Publication 2016/0103589 A1, hereinafter “Dziuk”)

 	As to claim 2, Nurmi teaches a computer-implemented method comprising: providing , by a computing system, a content item associated with cover art for presentation on a screen of a computing device associated with a user, wherein the cover art is associated with an original shape; 
 	determining , by the computing system, a  playback shape associated with the cover art ; and causing, by the computing system, the playback shape associated with the cover art to rotate while the content item is played through the computing device.(Nurmi par [0018] teaches album cover image of a set of music file representing an album. Nurmi par [0019] teaches plurality of sub-portions may be formed of the image. Nurmi par [0020] teaches the image sub-portion may be later display when playing the associated media content. Nurmi par [0034] teaches image sub-portions need not to be rectangular, but various other shapes may be used and further visual effects such as rotating and tilting may be applied)
 	Nurmi fails to teach wherein the playback shape is generated based on a transformation of the original shape of the cover art in its entirety, and wherein the playback shape associated with the cover art is blurred based on the transformation.
 	However, Dziuk teaches wherein the playback shape is generated based on a transformation of the original shape of the cover art in its entirety, and wherein the playback shape associated with the cover art is blurred based on the transformation. (Dziuk par [0201] teaches a cover art can be blurred while it scales to fill the entire card element). 
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Nurmi and Dziuk according to known methods to achieve the claimed invention and yield predictable results.. One would have been motivated to make such combination to enhance the display of the cover art. 
 	As to claim 7, Nurmi and Dziuk each the computer-implemented method of claim 2, wherein the original shape corresponds to a rectangular shape, and wherein the playback shape corresponds  to a disc.( Nurmi par[0034] teaches image sub-portions  need not to be rectangular, but various other shapes may be used. Round or disc shape is a design choice) 	As to claim 8, Nurmi and Dziuk teach the computer-implemented method of claim 2, wherein the rotating playback shape is rotated during playback of the content item and ceases to be rotated when the playback of the content item is stopped. (Nurmi par[0034] teaches image sub-portions  need not to be rectangular, but various other shapes may be used and further visual effects such as rotating and tilting may be applied)
 
 	As to claim 9, Nurmi and Dziuk teach the computer-implemented method of claim wherein material reflected in the cover art in the rotating playback shape is blurred in the transformation of the cover art. . (Dziuk par [0201] teaches blurring the cover art) 	
 	As to claim 10, Nurmi and Dziuk teach the computer-implemented method of claim 2, wherein the rotating playback shape is rotated at an angular velocity that does not exceed a threshold angular velocity. (Nurmi par [0034] teaches image sub-portions need not to be rectangular, but various other shapes may be used and further visual effects such as rotating and tilting may be applied. The examiner interprets the velocity is a design choice)
 	
 	Claims 12 and 17 merely recite a system and non-transitory computer readable storage medium when executed by a processor, perform the method of claim 2. Accordingly, Nurmi and Dziuk teach every limitation of claims 12 and 17 as indicates in the above rejection of claim 2.

Claims 3-4, 13-14  and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nurmi and Dziuk and further in view of Vinna et al.(US Patent Application Publication 2015/0205511 A1, hereinafter “Vinna”)
 	As to claim 3, Nurmi and Dziuk teach the computer-implemented method of claim 2 but fail to teach further comprising: generating, by the computing system, a radial progress indicator indicating a current time position during playback in relation to an entire time length of the content item.
generating, by the computing system, a radial progress indicator indicating a current time position during playback in relation to an entire time length of the content item. (Vinna par [0039] teaches circular progress bar)
 	Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to combine the teaching of Nurmi, Dziuk and Vinna according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to provide user with a new a new and inventive graphical user interface techniques for controlling the playback of media. (Vinna par [0004]) 	As to claim 4, Nurmi and Dziuk and Vinna teach the computer-implemented method of claim 3, wherein a specified time position in relation to the entire time length of the content item is selectable based on a gesture applied to the radial progress indicator.(Vinna par [0062] touching and dragging progress bar indicator) 	

	As to claims, 13-14 and 18-19, see the above rejection of claims 3-4. 
Claims 5-6, 15-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nurmi and Dziuk and further in view of Skovenborg et al.(US Patent Application Publication 2016/0066114 A1, hereinafter “Skovenborg”)

 	As to claim 5, Nurmi and Dziuk teach the computer-implemented method of claim 2 but fail to teach further comprising: generating, by the computing system, one or more annular rings symmetrically surrounding the rotating playback shape having a common center, wherein radial values associated with the annular rings at a particular time are in proportion to an audio level of the content item at the particular time.
 	However, Skovenborg teaches generating, by the computing system, one or more annular rings symmetrically surrounding the rotating playback shape having a common center, wherein radial values associated with the annular rings at a particular time are in proportion to an audio level of the content item at the particular time. (Skovenborg par [0135] teaches one or more concentric circles that indicates the loudness level)
 	Accordingly,   it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to combine the teaching of Nurmi, Dziuk and Skovenborg according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to aid user in setting or adjusting the parameters of the audio processor (Skovenborg par [0013])
 	As to claim 6, Nurmi, Dziuk, and Skovenborg teach the computer-implemented method of claim 5, wherein each of the annular rings changes in size. (Skovenborg par [0135] teaches one or more concentric circles that indicates the loudness level)

As to claims, 15-16 and 20-21, see the above rejection of claims 5-6.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nurmi and Dziuk  and further in view of Beaumier et al.(US Patent Application Publication 2011/0283236 A1, hereinafter “Beaumier”)

 	As to claim 11, Nurmi and Dziuk teach the computer-implemented method of claim 2 but fail to teach further comprising: presenting, by the computing system, a second content item associated with a creator of the content item in response to a horizontal swipe gesture applied to the rotating playback shape associated with the content item.
 	However, Beaumier teaches presenting, by the computing system, a second content item associated with a creator  of the content item in response to a horizontal swipe gesture applied to the rotating playback shape associated with the content item.(Beaumier Fig.6 and par [0075] teaches dragging album left or right to flip through different albums)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Nurmi and Dziuk with the teachings of Beaumier to achieve the claimed invention. One would have been motivated to make such combination to allow user to quickly and efficiently navigate content.



Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIEN L DUONG/Primary Examiner, Art Unit 2175